Citation Nr: 0017066	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of the evaluation for service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



REMAND

The veteran served on active duty from July 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), that granted service connection for bilateral 
pes planus, evaluated as noncompensable, effective from 
February 18, 1997.  In January 2000, the RO awarded a 10 
percent disability rating for service-connected bilateral pes 
planus, effective from November 2, 1999.  

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  The medical evidence of record primarily 
consists of VA examination reports.  None of these reports 
adequately address the criteria for evaluation of bilateral 
pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).  Thus, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's service-connected pes planus.  
In addition, the November 1999 examination report notes in 
the "Findings" portion of the report that the veteran has 
advanced bilateral pes planus, but states in the 
"Impressions" section that the veteran has only a "history 
of pes planus."  Given the inadequacy of the medical 
evidence and the conflicting notations present, a clarifying 
examination is warranted.  

The provisions of sections 38 C.F.R. §§ 4.40 and 4.45 may not 
apply to diagnostic codes that do not involve limitation of 
motion.  The question arises as to whether limitation of 
motion is contemplated under a particular diagnostic code, 
such diagnostic code 5276.  See VAOPGCPREC 9-98.  A medical 
opinion would be beneficial in resolving this issue in this 
particular case.  If it is determined that the veteran's 
service-connected pes planus affects range of motion, 
consideration must be given to the criteria discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995), and VA is 
required to obtain adequate and competent evidence that will 
permit an informed assessment of whether greater limitation 
of motion or additional functional loss is likely to arise on 
use or during flare-ups.  See 38 C.F.R. § 4.40, 4.45 (1999).

Additionally, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, supra.

While this claim is in remand status, in accordance with 
Fenderson the RO should review the evidence of record at the 
time of the May 1998 rating decision that was considered in 
assigning the original disability rating for the veteran's 
pes planus, then consider all the evidence of record to 
determine whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition at 
any period of time since his original claim.

Finally, any medical records showing treatment for the 
service-connected pes planus since 1997 could be relevant and 
should be obtained on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions::

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for pes 
planus since 1997.  Obtain all records of 
any treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in any 
treatment received at the Birmingham, 
Pensacola, and Jacksonville VA Medical 
Centers.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination of his feet 
and inform him of the consequences of 
failing to report for the scheduled 
examination.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected pes planus.  The 
examiner should discuss the veteran's 
symptoms and whether they are relieved 
by a built-up shoe or arch support or 
other orthopedic shoes or appliances.  
The examiner should specifically address 
whether there is marked pronation, 
extreme tenderness over the plantar 
surfaces, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation.  The examiner should note 
any objective evidence of marked 
deformity, pain on manipulation and use, 
any indications of swelling on use, and 
the presence or absence of 
characteristic callosities.  
Additionally, the examiner should 
document the presence or absence of a 
weight bearing line over or medial to 
the great toe, and any inward bowing of 
the tendo achillis.  These observations 
should be made for each foot separately. 
If the examiner expresses an opinion of 
the veteran's pes planus in terms of 
Grade I or Grade II, etc., these 
evaluations should be fully explained, 
particularly in terms of what they 
indicate about the severity of the 
veteran's pes planus.

Does the veteran's service-connected pes 
planus affect range of motion of the 
feet?  If so, the examiner should note 
the range of motion for the feet and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the feet are used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  In so doing, review the 
evidence of record at the time of the 
May 1998 rating decision that was 
considered in assigning the original 
disability ratings for the service-
connected condition, then consider all 
the evidence of record to determine 
whether the facts showed that the 
veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


